1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     HAKIM BRANCHE-JONES,                               Case No. 2:18-cv-01108-APG-GWF
4                                            Plaintiff                    ORDER
5            v.
6     US MARSHALL SERVICE,
7                                         Defendant
8
9    I.     DISCUSSION

10          According to the City of Henderson Detention Center inmate database, Plaintiff is

11   no longer at the address listed with the Court. The Court notes that pursuant to Nevada

12   Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

13   notification of any change of mailing address, email address, telephone number, or

14   facsimile number. The notification must include proof of service on each opposing party

15   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

16   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

17   Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of

18   this order to file his updated address with this Court. If Plaintiff does not update the Court

19   with his current address within thirty (30) days from the date of entry of this order, the

20   Court will dismiss this action without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court within thirty (30) days from the date of this order.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   the Court shall dismiss this case without prejudice.

26          DATED THIS 16th
                        ___ day of January 2019.

27
28                                              UNITED STATES MAGISTRATE JUDGE
